Order entered December 8, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00997-CR
                                   No. 05-13-00998-CR

                               CODY BRIGHT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. F12-23970

                                        ORDER
       We GRANT the State’s December 8, 2014 request for oral argument. As stated in our

December 5, 2014 order granting appellant’s motion to argue, the causes are set for oral

argument at 9:00 a.m. on December 17, 2014.


                                                   /s/   DOUGLAS S. LANG
                                                         PRESIDING JUSTICE